  Case 13-36444         Doc 44     Filed 10/03/18 Entered 10/03/18 08:13:16              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-36444
         Maria A Ureta Flores

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/16/2013.

         2) The plan was confirmed on 11/21/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
11/21/2014.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 06/07/2018.

         6) Number of months from filing to last payment: 57.

         7) Number of months case was pending: 61.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $13,400.00.

         10) Amount of unsecured claims discharged without payment: $13,402.32.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-36444       Doc 44       Filed 10/03/18 Entered 10/03/18 08:13:16                     Desc Main
                                     Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor              $18,484.28
       Less amount refunded to debtor                           $484.28

NET RECEIPTS:                                                                                  $18,000.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $4,000.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                        $767.01
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,767.01

Attorney fees paid and disclosed by debtor:                    $0.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal      Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
AMC Anesthesia c/o              Unsecured         310.00           NA              NA            0.00       0.00
AMERICASH LOANS LLC             Unsecured      2,100.00       2,273.25        2,273.25      1,400.17        0.00
BUCKEYE CHECK CASHING           Secured       10,800.00           0.00        5,114.55      5,114.55        0.00
Comcast                         Unsecured      1,125.00            NA              NA            0.00       0.00
COMMONWEALTH EDISON             Unsecured      1,125.00         783.72          782.72        482.10        0.00
DIRECTV                         Unsecured           0.00        335.91          335.91        206.90        0.00
DIRECTV                         Unsecured         860.00        856.45          856.45        527.51        0.00
First American Bank             Unsecured         325.00           NA              NA            0.00       0.00
GENESIS FINANCIAL & PYMT SYS    Unsecured      2,150.00       2,097.19        2,097.19      1,291.72        0.00
Green Valley Cash LLC           Unsecured         385.00           NA              NA            0.00       0.00
ILLINOIS BELL TELEPHONE CO      Unsecured            NA       1,859.55        1,859.55      1,145.35        0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured            NA          92.08           92.08          56.71       0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured            NA         149.46          149.46          92.06       0.00
PEOPLES GAS LIGHT & COKE CO     Unsecured         810.00           NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO     Unsecured         900.00        673.57          673.57        414.87        0.00
Physicians Immediate Care c/o   Unsecured         300.00           NA              NA            0.00       0.00
SB1 Federal Credit Union c/o    Unsecured      1,255.00            NA              NA            0.00       0.00
SB1 Federal Credit Union c/o    Unsecured      2,810.00       4,060.58        4,060.58      2,501.05        0.00
Swedish Covenant Hospital c/o   Unsecured         490.00           NA              NA            0.00       0.00
Swedish Covenant Hospital c/o   Unsecured         500.00           NA              NA            0.00       0.00
Swedish Covenant Hospital c/o   Unsecured          60.00           NA              NA            0.00       0.00
Swedish Covenant Hospital c/o   Unsecured         200.00           NA              NA            0.00       0.00
Swedish Covenant Hospital c/o   Unsecured         655.00           NA              NA            0.00       0.00
Swedish Emergency Assoc c/o     Unsecured         625.00           NA              NA            0.00       0.00
US Fast Cash                    Unsecured      1,300.00            NA              NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-36444         Doc 44      Filed 10/03/18 Entered 10/03/18 08:13:16                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                            $5,114.55          $5,114.55              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                           $5,114.55          $5,114.55              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $13,180.76          $8,118.44              $0.00


Disbursements:

         Expenses of Administration                             $4,767.01
         Disbursements to Creditors                            $13,232.99

TOTAL DISBURSEMENTS :                                                                      $18,000.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/03/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
